McGEE, Chief Judge, dissenting.
Based on the rationale in my dissenting opinion in In re L.E.M. , --- N.C. App. ----, 820 S.E.2d 577 (2018), I believe this Court is required to conduct an Anders -type review when a no-merit brief is filed pursuant to the requirements of N.C.R. App. P. 3.1(d). Based on a review of the record, I am unable to find any prejudicial error by the trial court in ordering termination of Respondent's parental rights. A review of the record reveals that the termination order includes sufficient findings of fact, supported by clear, cogent, and convincing evidence, to support at least one ground for termination. See In re Taylor , 97 N.C. App. 57, 64, 387 S.E.2d 230, 233-34 (1990) (A finding of any one of the separately enumerated grounds is sufficient to support termination.). Moreover, the trial court did not abuse its discretion in determining that termination of Respondent's parental rights was in the best interests of S.S.S. and S.R.S. See N.C. Gen. Stat. § 7B-1110 (2017). Accordingly, I would affirm the trial court's orders.